F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                   November 17, 2006
                                     TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                       Clerk of Court


 JU N G LE D EM O CR AC Y; K A M AL
 K .K . R OY,

          Plaintiffs - Appellants,

 v.                                                    No. 06-1281
                                                    District of Colorado
 U SA G OV ER NM EN T A T                       (D.C. No. 06-CV-676-ZLW )
 W ASHINGTON D C & AT DENVER;
 GOD/S ALL O VER TH E U S,

          Defendants - Appellees.




                              OR D ER AND JUDGM ENT *


Before M U RPH Y, SE YM OU R, and M cCO NNELL, Circuit Judges.


      Appellant Jungle Democracy, a/k/a Kamal K. K. Roy, a/k/a Joseph

Geronimo, Jr. filed a 115-page complaint, a 144-page amended complaint, and a

40-page second amended complaint against over sixty defendants, including


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is
therefore submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
among m any others President Bush, God as U.S.-based divine benefactor, several

government agencies, The N ew York Times, and Kentucky Fried Chicken. In

addition to pages of rambling discourse, the complaint contains numerous

illegible handw ritten remarks. The district court dismissed the complaint because

it failed to comply with Rule 8 of the Federal Rules of Civil Procedure. W e

affirm.

      Rule 8 requires that the parties file “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A pleading

also must be specific enough to “give the defendant fair notice of what the

plaintiff’s claim is and the ground upon which it rests.” Conley v. Gibson, 355

U.S. 41, 47 (1957). In this case, no discernible claim is apparent from the

complaint, and it does not give fair notice to the defendants regarding the grounds

upon which the plaintiff’s claims rest. W e also strongly suspect at least one

defendant was not properly served.

      Jungle Democracy’s appeal is as unintelligible as its complaint and also

states no grounds for relief. W e agree with the district court that Jungle

Democracy’s complaint fails to meet the “short and plain” requirements of Rule

8(a). Because Jungle D emocracy failed to raise any nonfrivolous argument in

support of its appeal, see M cIntosh v. U.S. Parole Comm’n, 115 F.3d 809, 812

(10th Cir. 1997), we also deny his M otion for Leave to Proceed In Forma

Pauperis.

                                          -2-
     The Plaintiff’s M otion for Leave to Proceed In Forma Pauperis is

DENIED, and the appeal is DISM ISSED.



                                            Entered for the Court,

                                            M ichael W . M cConnell
                                            Circuit Judge




                                      -3-